Citation Nr: 0842372	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  99-07 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service in the Marine Corps from 
October 1974 to October 1976 and in the Army from December 
1990 to May 1991, with service in Saudi Arabia.

This matter came before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.

The veteran testified before the undersigned Veterans Law 
Judge at the RO in September 2003.

The Board remanded the case in May 2004 for additional 
development of the record.  The issue of service connection 
for hypertension was again remanded in March 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its March 2008 remand, the Board ordered that the veteran 
be afforded an examination to determine the date of onset of 
his hypertension and for an opinion regarding whether it was 
aggravated by his second period of active service.  The Board 
specifically pointed out that high blood pressure had been 
noted by a private physician in June 1990, prior to the 
veteran's second period of active service.

The report of a May 2008 VA examination report indicates that 
the examiner was unable to locate the specified private 
record.  The Board notes that this record is marked and 
located in the second volume of the claims file.  As this 
record is pivotal to a medical opinion regarding the onset of 
the veteran's hypertension, and was not considered in the May 
2008 examiner's opinion, the file should be returned to the 
May 2008 examiner for consideration of the June 1990 record 
and an addendum to the examination report.

In light of the above discussion, the Board finds that 
additional development is required.  Accordingly, the case is 
REMANDED for the following action:

Return the claims file to the physician 
who conducted the May 2008 VA 
examination, if available (if that 
individual is unavailable, forward the 
file to a VA examiner with the requisite 
qualifications to provide the requested 
opinions).  The examiner should be 
advised that a June 1990 private 
treatment record reflects a finding of 
high blood pressure, with a blood 
pressure reading of 154/102.  The AOJ 
should ensure that the specified record 
is clearly marked in the claims file.  
Upon review of the entire claims folder, 
the examiner should provide an opinion 
regarding whether hypertension clearly 
and unmistakably preexisted the second 
period of service and whether 
hypertension clearly and unmistakably was 
not aggravated during the second period 
of service, which took place from 
December 1990 to May 1991.

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




